NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2011/0083047 to Stenfort.

Stenfort discloses:
1. A peripheral device comprising:
a memory (Fig. 2, memory 204); and
at least one processor coupled to the memory (Fig. 2, controller 210), the processor performing operations, the operations comprising:
detecting a failure related to the peripheral device, and notifying a host device of occurrence of the failure (paragraphs 38-39 and Fig. 3, steps 304-306);

initializing, when initialization is instructed by the host device, the peripheral device depending on the instruction and initializing, when the failure information is stored in the memory, the peripheral device after storing the failure information in the memory (paragraphs 34-35, 41 and Fig. 3, steps 312 and 314).

2. The peripheral device according to claim 1 wherein the operations further comprises connecting the memory to a maintenance device (paragraph 27 and Fig. 2 – memory 204 in drive 202 connected to host device 208).

7. The peripheral device according to claim 1, wherein the operations further comprises storing, when storing the failure information in the memory, a flag indicating that the failure information is not acquired together (paragraphs 30-31 and Table 1).

12. A method by a peripheral device comprising:
detecting a failure related to the peripheral device, and notifying a host device of occurrence of the failure (paragraphs 38-39 and Fig. 3, steps 304-306);
transmitting, when failure information relating to the failure is requested by the host device after notifying of the occurrence of the failure, the failure information to the host device (paragraph 40 and Fig. 3, steps 308-310);

storing, when there is no request for the failure information from the host device after notifying of the occurrence of the failure, the failure information in a memory and initializing the peripheral device after storing the failure; information in the memory (paragraphs 28 and 34-35 and Fig. 3, steps 308, 312); and
reading, when the stored failure information is requested by the host device, the failure information from the memory, and transmitting the failure information to the host device (paragraphs, 34-35, 40 and Fig. 3, steps 308-310).

13. A non-transitory computer-readable recording medium embodying a program, the program causing a peripheral device to perform a method, the method comprising:
detecting a failure related to the peripheral device, and notifying a host device of occurrence of the failure (paragraphs 38-39 and Fig. 3, steps 304-306);
transmitting, when failure information relating to the failure is requested by the host device after notifying of the occurrence of the failure, the failure information to the host device (paragraph 40 and Fig. 3, steps 308-310);
initializing, when initialization is instructed by the host device, the peripheral device depending on the instruction (paragraphs 34-35, 41 and Fig. 3, steps 312 and 314);
storing, when there is no request for the failure information from the host device after notifying of the occurrence of the failure, the failure information in a memory, and 
reading, when the stored failure information is requested by the host device, the failure information from the memory and transmitting the failure information to the host device (paragraphs, 34-35, 40 and Fig. 3, steps 308-310).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113